                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

HASSAN WILLIAMS,                    :
               Petitioner,          :
                                    :
            v.                      :              No. 2:15-cv-06066
                                    :
MARK GARMAN;                        :
THE DISTRICT ATTORNEY OF THE        :
COUNTY OF PHILADELPHIA; and         :
THE ATTORNEY GENERAL OF THE         :
STATE OF PENNSYLVANIA,              :
                  Respondents.      :
____________________________________

                                       ORDER

      AND NOW, this 4th day of March, 2019, for the reasons expressed in the Opinion issued

this date, IT IS ORDERED THAT:

   1. Petitioner’s objections, ECF No. 45, to the Report and Recommendation are
      OVERRULED and DENIED;
   2. The Report and Recommendation, ECF No. 38, is APPROVED and ADOPTED;
   3. The petition for writ of habeas corpus, ECF No. 1, is DISMISSED WITH
      PREJUDICE;
   4. Petitioner’s requests for discovery and an evidentiary hearing are DENIED;
   5. This case is CLOSED; and
   6. There is no basis for the issuance of a certificate of appealability.


                                                BY THE COURT:



                                                /s/ Joseph F. Leeson, Jr.______________
                                                JOSEPH F. LEESON, JR.
                                                United States District Judge




                                         030419
